    Case 1:16-cr-00241-CBA Document 126 Filed 11/21/19 Page 1 of 1 PageID #: 954

                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE               Robert Lew                        DATE:       11/21/19

DOCKET NUMBER: \6CR24\(CBA)                                          LOG#:

DEFENDANT'S NAME :               Deovaldo Gutierrez Alfaro
            X       Present               Not Present           Custody          X      Bail

DEFENSE COUNSEL:              John Wallenstein
                   Federal Defender          X     CJA                    Retained

A.U.S.A: Temidavo Aganga-Williams                                    CLERK:          E. Williams

INTERPRETER:               d I'lU                           (Language)

X    Defendant arraigned on the:         indictment.:^uperseding indictment          probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                X      Defendant's first appearance.
                Bond set at                              Defendant    released        held pending
                satisfaction of bond conditions.
            Defendant advised of bond conditions set by the Court and signed the bond.
            Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
            (Additional) surety/ies to co-sign bond by
                 After hearing, Court orders detention in custody.         Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for
     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.
       Order of Excludable Delay/Speedy Trial entered. Start                  Stop
       Medical memo issued.

     _ Defendant failed to appear, bench warrant issued.

      Status conference set for                    @IQ'ODambefore Judge

Other Rulings
